Title: Henry Lee to James Madison, 2 February 1827
From: Lee, Henry
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Chesterfield Ct. H.
                                
                                2nd Feby 1827
                            
                        
                        In examining the events of the late war I believe I have ascertained that when in the fall of 1813, it became
                            obvious that the campaign in the North would terminate in the disgrace of promising much and doing nothing, the govt
                            projected a plan for the operations of the ensuing year, of which the principal feature was to assemble a large force just
                            within the limits of Canada, and near the point where our N. boundary touches the St. Laurence.+ Among other advantages
                            this position would menace forcibly the enemy—on every point of his line from Montreal to Kingston, as well as of that
                            from the former place to Isle aux Noix. It would secure too our military proceedings from the espionage and interruption
                            of the local civil authorities. Thus far the lights before me had; but I am not able to conjecture the causes: which
                            produced the abandonment of this good-looking prospect, for the brilliant but ineffective operations which took place on
                            the Niagara. Were the capture of Fort Niagara, & the foray of Drummond, sufficient to
                            create such a cardinal, & as I think, unfortunate change of measures, or was there really no such plan as I have
                            sketched. The inefficient and embarrassing connection, which operations in upper Canada, required to be maintained between
                            our ill managed Ontario fleet and the army, was one of the evils which this plan had it been <proceeded> in, would have
                            removed. That of itself was a great advantage. The mention of the lake fleets, calls to my mind a reflection that
                            frequently occurs to me<,> & never without giving me uneasiness. Nor can I without much <sensi>bility and deference
                            mention it to you. I shall have frequently to advert to the Character & constitution of your cabinet—and I do not
                            know in what way I shall account for the singular infelicity of many of your appointments. I do not know that I shall go
                            back as far as Robert Smith—But Mr. Jones, Mr. Campbell, Mr. Crowningshield, Genl. Hull, Genl. Dearbourn, and Genl.
                            Smyth—are probably phenomina, in the history of apparent and actual unfitness, that no other administration in any
                            country can equal. I am at a loss to imagine & cannot presume to say, whether these men were recieved from the
                            pressure of certain political causes, or owed their appointments to the erroneous estimate of your own mind. I state this
                            matter with candour, but I merely state it, that you may or may not condescend to furnish any explanation of it, or make
                            that explanation full or limited, as you may see proper.
                        Allow me to ask a question on a <formerly> and less important subject—which probably your memory
                            will <easily> answer. In <Eustis> Life of Henry P. 397. he says "a federal member of the House"
                            moved the resolution for a marble Bust to be procured of Henry & placed in the Capitol. Who was the member? By the
                            by—Col Taylor of Caroline shortly before his death told me this life of Henry, was "no more the life of Henry, than it was the life of Robinson Crusoe". He insisted that the motion made
                            by H. to resist G. Britain no longer, was to his own knowledge a sincere intention and a sincere attempt; not a fient as <Eustis> describes it; & that the fient was in Henrys
                            pretending afterwards that it was a fient. With great respect I remain Sir yr. most obt. srt
                            
                                H. Lee
                            
                        
                    + See the orders of Armstrong to Hampton to prepare tents for 10.000 men in that neighbourhood.